Beasley, Judge.
The mother, P. M., appeals the order of the juvenile court terminating her parental rights to her two children, A. M. and V. M.
“An order terminating parental rights must contain explicit findings supporting the conclusions that: ‘(1) the child is deprived . . . , and (2) the conditions and causes of the deprivation are likely to continue or will not be remedied, and (3) by reason thereof the child is suffering or will probably suffer serious physical, mental, moral or emotional harm.’ Crook v. Ga. Dept. of Human Resources, 137 Ga. App. 817, 818 (224 SE2d 806) (1976).” Griffith v. Dept. of Human Resources, 159 Ga. App. 649 (284 SE2d 666) (1981). See McCary v. Dept. of Human Resources, 151 Ga. App. 181, 182 (2) (259 SE2d 181) (1979). “A termination of parental rights must be supported by a showing of parental unfitness, caused either by intentional or unintentional misconduct resulting in abuse or neglect of the child or by what is tantamount to physical or mental incapability to care for the child.” Wilson v. Dept. of Human Resources, 170 Ga. App. 805 (318 SE2d 229) (1984). In our consideration of the trial court’s ruling, the appropriate standard is whether a rational trier of fact could have found by clear and convincing evidence that the natural parent’s custody rights had been lost. In the Interest of A. O. A., 172 Ga. App. 364, 365 (2) (323 SE2d 208) (1984). See Santosky v. Kramer, 455 U. S. 745, 747 (102 SC 1388, 71 LE2d 599) (1982).
*60Decided February 27, 1986.
C. Andrew Fuller, for appellant.
David A. Fox, Charles W. Smith, Jr., for appellee.
The trial court’s order was extensively detailed and carefully drawn and showed that the statutory requirements of OCGA § 15-11-51, as well as those outlined by the cases interpreting it, had been met.
Although the transcript we were furnished contains many, many portions where the testimony is noted to be “unintelligible,” the ascertainable proof was sufficiently clear and convincing to sustain the trial court’s findings of fact and resultant conclusions of law. See Vermilyea v. Dept. of Human Resources, 155 Ga. App. 746 (272 SE2d 588) (1980); In re L. A., 166 Ga. App. 857 (305 SE2d 636) (1983). “Where the facts found are supported by the evidence they will not be set aside on appeal.” In re J. D. H., 171 Ga. App. 133, 134 (319 SE2d 44) (1984).

Judgment affirmed.


Deen, P. J., and Pope, J., concur.